                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                No. 19 CR 200
              v.
                                                Judge Elaine E. Bucklo
 LEONARD GLADNEY


               PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d)

and 18 U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

      1.     All of the medical records provided by the United States in preparation

for, or in connection with, any stage of the proceedings in this case (collectively, “the

materials”) are subject to this protective order and may be used by defendant and

defendant’s counsel (defined as counsel of record in this case) solely in connection

with the defense of this case, and for no other purpose, and in connection with no

other proceeding, without further order of this Court.

      2.     Defendant and defendant’s counsel shall not disclose the medical

records or their contents directly or indirectly to any person or entity other than

persons employed to assist in the defense, persons who are interviewed as potential

witnesses, counsel for potential witnesses, and other persons to whom the Court may

authorize disclosure (collectively, “authorized persons”). Potential witnesses and

their counsel may be shown copies of the medical records as necessary to prepare the

defense, but may not retain copies without prior permission of the Court.
      3.     The medical records disclosed or to be disclosed by the government

contain particularly sensitive information, including medical information and mental

health information of one or more persons other than the defendant. These materials

shall be plainly marked as “sensitive” by the government prior to disclosure. No such

materials, or the information contained therein, may be disclosed to any persons

other than defendant, counsel for defendant, persons employed to assist the defense,

or the person to whom the sensitive information solely and directly pertains, without

prior notice to the government and authorization from the Court. Absent prior

permission from the Court, information marked as “sensitive” shall not be included

in any public filing with the Court, and instead shall be submitted under seal (except

if the defendant chooses to include in a public document sensitive information

relating solely and directly to the defendant).

      4.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the medical records except in order to provide copies of the medical

records for use in connection with this case by defendant, defendant’s counsel, and

authorized persons. Such copies and reproductions shall be treated in the same

manner as the original materials.

      5.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the medical records, other than to authorized persons, and all such notes or records

are to be treated in the same manner as the original materials.
      6.     Before providing medical records to an authorized person, defense

counsel must provide the authorized person with a copy of this Order.

      7.     Upon conclusion of all stages of this case, all of the medical recorsd and

all copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The medical records may be (1) destroyed; (2) returned to the

United States; or (3) retained in defense counsel's case file. The Court may require a

certification as to the disposition of any such medical records. In the event that the

medical records are retained by defense counsel, the restrictions of this Order

continue in effect for as long as the medical records are so maintained, and the

medical records may not be disseminated or used in connection with any other matter

without further order of the Court.

      8.     To the extent any material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case, except
that any document filed by any party which attaches or otherwise discloses specially

identified sensitive information as described in Paragraph 3, above, shall be filed

under seal to the extent necessary to protect such information, absent prior

permission from this Court.

      10.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:




                                         ELAINE E. BUCKLO
                                         District Court Judge
                                         United States District Court
                                         Northern District of Illinois

Date: August 26, 2019
